                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



CLARENCE MATTHEW OTWORTH,

               Plaintiff,

v.                                                           CASE NO. 1:18-CV-625

PNC BANK,                                                    HON ROBERT J. JONKER

            Defendant.
__________________________________/

                            OPINION AND ORDER REGARDING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Kent’s Report and Recommendation in this matter

(ECF No. 16), Plaintiff’s Objection to the Report and Recommendation (ECF No. 17), and

Defendant’s Response to Plaintiff’s Objection (ECF No. 18). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation, “[t]he

district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de novo

reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE

AND PROCEDURE §    3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
Report and Recommendation itself; Plaintiff’s Objection, and Defendant’s Response. The Court

has also reviewed the entire record of the case.

       Plaintiff’s Complaint alleges that he receives a disability check that is automatically

deposited at a branch of Defendant PNC Bank. Because he is confined to a wheelchair, Plaintiff

is unable to travel to the bank. In the past, Plaintiff has written a check to an aide, who has cashed

the check on Plaintiff’s behalf and used the cash to buy groceries and other household provisions

for Plaintiff. In March of 2018, Plaintiff learned that PNC would begin to charge non-customers

a check cashing fee of 2% of the check. Since Plaintiff’s aide does not have a PNC account,

Plaintiff is now required to pay 2% of every check cashed by the aide to the bank. Plaintiff sought

relief under 42 U.S.C. § 1983 for an asserted violation of his constitutional due process rights, as

well as a state tort claim for “theft by deception.” Plaintiff also filed a perfunctory motion for

default judgment. (ECF No. 6). Defendant moved to dismiss Plaintiff’s Complaint because it failed

to state a claim upon which relief could be granted. (ECF No. 4). Plaintiff filed a Response that

asserted the matter should go forward, and that vaguely alluded to the Rehabilitation Act, 29 U.S.C.

§ 794(a), and the ADA, 42 U.S.C. § 12182(a). (ECF No. 8).

       The Report and Recommendation recommends that Plaintiff’s Motion for Default Judgment

be denied because there was no basis for the Clerk to enter a Default Judgement. (ECF No. 16,

PageID.73). The Magistrate further recommends granting Defendant’s motion to dismiss. The

Magistrate reports that Plaintiff cannot state a Section 1983 claim against Defendant because the

bank is not a state actor under the statute (Id. at PageID.76). The Magistrate further recommends

that, if the Court dismisses the federal claim, the Court should decline to exercise supplemental

jurisdiction over the remaining state tort claim or, in the alternative, the claim should be dismissed


                                                   2
because Michigan law does not provide for such a cause of action. (Id. at PageID.78-79). Finally,

the Magistrate finds that the new claims in Plaintiff’s Response brief are not supported by the

allegations in Plaintiff’s Complaint. (Id. at 76-78). Plaintiff objects to the dismissal in a two page

document that largely repeats the allegations in the Complaint. (ECF No. 17). Plaintiff has also

moved for leave to amend his Complaint. (ECF No. 22). In its Response, Defendant asserts that

Plaintiff has failed to raise specific objections to the Magistrate’s analysis, and that there is nothing

requiring de novo review by this Court. Defendant urges the Court to adopt the Report and

Recommendation and dismiss this case. (ECF No. 18).

        It’s hard to understand why this isn’t a simple problem of customer service, rather than a

federal case. To that end, the Court ordered both sides to brief whether there may be a practical

business solution to this case. (ECF No. 19). The parties’ responses indicate that there may well

be a business solution, but Plaintiff is unwilling or unable to engage in the necessary avenues to

bring those solutions about, and he clearly desires to continue with this litigation. The Court agrees

with the Magistrate Judge, however, that there is no basis on this record for default judgment

against Defendant. The Court also agrees that Plaintiff has failed to articulate a Section 1983 claim,

and that Plaintiff has further failed to state a claim for “theft by deception” since Michigan law does

not provide for such a cause of action.

        That said, the Court is not prepared simply to dismiss the case without any opportunity to

replead. As alluded to in Plaintiff’s response brief and his motion to amend, there are other

potential claims like the ADA or Rehab Act, as well as contract claims or even a UCC Chapter 4

claim that could possibly apply in this case. For a pro se plaintiff, the Court is obligated to look at

the substance of the allegations and overlook formal failures. See Estelle v. Gamble, 429 U.S. 97,


                                                   3
106 (1976) (“[A] pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers”) (internal quotation marks omitted); cf. FED.

R. CIV. P. 8(e) (“Pleadings must be construed so as to do justice.”). It is certainly true that Plaintiff

should better articulate this theory, but those are corrections and improvements that Plaintiff can

readily make. Plaintiff’s pleadings are not artful, but they allege the basics of what could be

Twombly plausible claims.

        Therefore, Plaintiff can and should recite his claims in a more coherent, amended complaint

that pleads facts in separately numbered paragraphs and separately identifies each cause of action.

To facilitate this, the Court GRANTS Plaintiff leave to amend his complaint to state an Americans

with Disabilities Act claim against Defendant, and any other claim Plaintiff believes he has against

Defendant. Plaintiff’s amended complaint should plead facts in individually numbered paragraphs

with separate counts for each cause of action he believes he has. The amended complaint must be

filed no later than February 8, 2019.

        ACCORDINGLY, IT IS ORDERED:

        1.      Plaintiff’s Motion for Default Judgment (ECF No. 6) is DENIED.

        2.      Defendant’s Motion to Dismiss (ECF No. 4) is GRANTED, but subject to

                Plaintiff’s leave to file an amended complaint as provided in this Order. Plaintiff’s

                motion for leave to amend (ECF No. 22) is DISMISSED AS MOOT.

        3.      Plaintiff may file an amended complaint as outlined in this Order no later than

                February 8, 2019. If Plaintiff fails to file an amended complaint, the case will be

                entirely dismissed. If Plaintiff does file an amended complaint, Defendant must

                move or answer as allowed by Rule.


                                                   4
         4.    Any newly identified defendants will need to be served as required by the Federal

               Rules.

         5.    The Magistrate Judge’s Report and Recommendation (ECF No. 16) is adopted only

               to the extent consistent with this Order, and is rejected in all other respects.

         IT IS SO ORDERED.




Dated:        January 15, 2019                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
